Title: To Thomas Jefferson from Albert Gallatin, 24 June 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 24 June 1805
                     
                  
                  The enclosed communications from the collector of Philada., respecting the admission into port of foreign armed vessels, and sketch of an answer are respectfully submitted. All the other collectors, who have answered the circular, say that no provision is necessary—
                  
                     A. G.
                  
               